Citation Nr: 0835680	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  06-32 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for diabetes mellitus, Type 
2, to include as due to Agent Orange exposure.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Powell, Associate Counsel




INTRODUCTION

The veteran had active service from August 1966 to May 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the 
Indianapolis, Indiana Regional Office (RO) of the Department 
of Veterans Affairs (VA).

As a preliminary matter, the Board notes that, in August 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Haas v. Nicholson, 20 Vet. App. 
573 (2007), that reversed a decision of the Board that denied 
service connection for disabilities claimed as a result of 
exposure to herbicides.  VA disagreed with the Court's 
decision in Haas and appealed that decision to the United 
States Court of Appeals for the Federal Circuit.  

To avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, on September 21, 2006, the Secretary of Veterans 
Affairs imposed a stay at the Board on the adjudication of 
claims affected by Haas.  The specific claims affected by the 
stay include those involving claims based on herbicide 
exposure in which the only evidence of exposure is the 
receipt of the Vietnam Service Medal or service on a vessel 
off the shore of Vietnam.  Although, in Haas v. Peake, No. 
2007-7037 (Fed.Cir. May 8, 2008), the United States Court of 
Appeals for the Federal Circuit reversed and remanded the 
August 16, 2006, decision issued by the U.S. Court of Appeals 
for Veterans Claims in Haas v. Nicholson, 20 Vet. App. 257 
(2006), the Haas stay continues to remain in effect in 
accordance with the terms of the Veterans Claims Court's 
order in Ribaudo v. Nicholson, 21 Vet. App. 137 (2007), until 
such time as the Federal Circuit issues its mandate in Haas, 
or some other judicial action is taken regarding the stay.  
However, in this case, the veteran has not alleged service in 
Vietnam.  As such, whether the veteran served in Vietnam is 
not at issue; thus, the claim on appeal is not subject to the 
Haas stay.  


FINDINGS OF FACT

1.  The veteran does not contend, and the record does not 
establish that the veteran had in-country service or 
visitation in the Republic of Vietnam, or in a vessel off the 
shore of Vietnam, during the Vietnam Era, and he is not in 
receipt of the Vietnam Service Medal.

2.  The record does not establish that the veteran was 
exposed to herbicides while serving in Japan.

3.  Diabetes mellitus, type 2, was initially demonstrated 
many years after service, and has not been shown by competent 
evidence to be causally related to the veteran's active 
service.


CONCLUSION OF LAW

Diabetes mellitus, type 2, was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred or aggravated. 38 U.S.C.A. §§1110, 1112, 1113, 1137, 
5103A, 5107 (West 2002); 38 C.F.R. §§  3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned in the event award of the benefit 
sought.
 
In the present case, VA issued VCAA notification in August 
2004, March 2006, October 2006, and March 2007 that informed 
the veteran of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence and provided him with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal in the event of award of the 
benefit sought.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, additional VCAA notification 
was issued after the initial AOJ adjudication of the claim.  
Nevertheless, the Court in Pelegrini noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini specifically noted that there was no 
requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice letter was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the case was readjudicated thereafter, 
and the appellant has not been prejudiced thereby.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and private and VA 
treatment records.  Additionally, the claims file contains 
the veteran's statements in support of his claim.  The Board 
has carefully reviewed such statements and concludes that he 
has not identified further evidence not already of record.  
The Board has also perused the medical records for references 
to additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  Thus, based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2007).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era. "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
U.S.C.A. § 1116(a)(3)(West 2002); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2007).

The presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition other than those for 
which the Secretary has specifically determined that a 
presumption of service connection is warranted.  See National 
Academy of Sciences report, "Veterans and Agent Orange: 
Update 1996," dated March 14, 1996.

The diseases deemed associated with herbicide exposure, under 
VA law include Type 2 diabetes.  See 38 C.F.R. § 3.309(e).  
The foregoing disease shall be service connected if a veteran 
was exposed to a herbicide agent during active military, 
naval, or air service, if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied.

In order to establish service connection by presumption, 
based on herbicide exposure, the disease listed above (see 38 
C.F.R. § 3.309(e)) shall have become manifest to a degree of 
10 percent or more at any time after service.  See 38 C.F.R. 
§ 3.307(a)(6)(ii).

Even if the statutory presumptions are inapplicable, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the Veterans Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98- 542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude 
a veteran from establishing service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2007).

Legal Analysis


In this case, the veteran does not contend, and the record 
does not demonstrate, that he served in Vietnam, and was thus 
exposed to Agent Orange while there.  Rather, the veteran 
relates that he was exposed to Agent Orange while 
hospitalized at Camp Zama Army Hospital in Japan.  According 
to the veteran, in various statements of record and during 
his September 2008 videoconference hearing, he was exposed to 
Agent Orange as a result of being on an open orthopedic 
hospital ward for four months with service men from all 
branches of the military who had been wounded in Vietnam and 
who had come directly to the hospital from Vietnam.  
(Transcript (T.) at page (pg.) 3).   The veteran further 
stated that the patients were expected to help with other 
patients and that he came in direct contact with patients 
while helping in washing, cleaning, feeding and turning them.  
(Transcript (T.) at page (pg.) 3). 

The Board acknowledges that the veteran's service medical 
records indeed show that he was hospitalized at Camp Zama 
Army Hospital in Japan for 58 days in 1968.  However, the 
record does not contain any competent, objective evidence 
that demonstrates that the veteran was exposed to Agent 
Orange while at Camp Zama Army Hospital or at any other 
location during service.  Additionally, to the extent that 
the veteran has submitted internet articles and court 
decisions pertaining to Agent Orange exposure, the Board 
finds that such generic texts do not address the facts in 
this particular veteran's own case and thus lack probative 
value.  Thus, in the absence of objective evidence that the 
veteran was exposed to Agent Orange in service, including at 
Camp Zama Army Hospital in Japan, the veteran's beliefs and 
contentions of Agent Orange exposure from fellow hospital 
patients who had arrived from Vietnam must be characterized 
as mere speculation and are not probative as to whether or 
not he was exposed to Agent Orange.  Thus, in the absence of 
any evidence to the contrary, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran was exposed to Agent Orange while he was in service, 
including while he was hospitalized at Camp Zama Army 
Hospital.

With respect to a current disability, both VA and private 
outpatient treatment records demonstrate that the veteran 
currently has Type 2 diabetes mellitus, which he has been 
diagnosed with since approximately 1992.  However, with 
respect to an in-service injury or disease, the veteran's 
service medical records do not reflect that he ever 
complained of, or was treated for diabetes mellitus.  In 
fact, on his April 1970 separation examination, the examiner 
reported that the veteran's urinalysis was negative for sugar 
or albumin in his urine.  Moreover, there is no competent 
clinical opinion of record that etiologically relates the 
veteran's current diabetes mellitus to any incident of 
service.  

In conclusion, although the veteran asserts that his current 
diabetes mellitus, type 2, is related to his military 
service, including Agent Orange exposure in Japan, he is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, in the absence 
of any documented evidence that the veteran was exposed to 
Agent Orange in service, including at Camp Zama Army 
Hospital, the Board finds that his statements are not 
credible and that the negative evidence of record is of 
greater probative value than his statements in support of his 
claim.  The Board has considered the doctrine of giving the 
benefit of the doubt to the veteran, under 38 U.S.C.A. § 5107 
(West 2002), and 38 C.F.R. § 3.102 (2007), but does not find 
that the evidence is of such approximate balance as to 
warrant its application.  Accordingly, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for diabetes mellitus, type 2 
and the claim must be denied.




ORDER

Entitlement to service connection for diabetes mellitus, Type 
2, to include as due to Agent Orange exposure is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


